 



Exhibit 10.1
January 8, 2008
 
Mr. Joe Eustace
via hand delivery
Dear Joe:
On behalf of Pioneer Drilling Company (the “Company”), it is my pleasure to
extend to you the offer of employment described below. This offer of employment
is subject to the closing of the acquisition by the Company of WEDGE Wireline
Services, Inc., WEDGE Fishing and Rental Services, L.L.C. and WEDGE Well
Services, L.L.C (the “Acquisition”). This offer expires on January 18, 2008.
Position
Effective as of the closing of the Acquisition, you will be employed by the
Company as the President of the Well Servicing Division of Pioneer Drilling
Company. You will report to the Wm. Stacy Locke, President and CEO of Pioneer
Drilling Company.
Responsibilities
You will be expected, at all times during your employment, to loyally and
conscientiously perform all of the duties and obligations required of and from
you pursuant to the express and implicit terms hereof to the best of your
ability and experience and to the reasonable satisfaction of the Company. You
will also be expected to comply with and be bound by the Company’s operating
policies, procedures and practices that are from time to time in effect during
the term of your employment. You will be required to acknowledge that you have
read and understood 1) the Company’s Employee Handbook by signing the last page
of the handbook and returning it to the Company; 2) the Company’s Code of
Conduct and Ethics by signing and returning the acknowledgement form; and 3) the
Company’s Foreign Corrupt Practices Act Policy by signing and returning the
acknowledgement form.
Given the nature of your position with the Company and your attendant
responsibilities, the Company expects that you will, at all times during your
employment, devote your full business time and attention to the business of the
Company and you will not render commercial or professional services of any
nature to any person or organization, whether or not for compensation, without
the prior written consent of the Company’s Chief Financial Officer. The Company
will be entitled to all of the benefits and profits arising from or incident to
all such work services and advice.

 



--------------------------------------------------------------------------------



 



“At-Will” Employment
Your employment with the Company will be “at-will.” As a result, either you or
the Company may terminate your employment at any time, for any reason or for no
reason, without further obligation or liability, except to the extent provided
in the Pioneer Drilling Company Key Employee Severance Plan (the “Severance
Plan”), attached hereto and described in further detail below.
Salary
You will be paid an annual base salary of $230,000. Your base salary will be
reviewed at the end of each calendar year and adjusted from time to time, at the
discretion of the Company.
Incentive Compensation
You will be designated as a Level II employee in the Company’s incentive
compensation program. The incentive compensation is comprised of a cash
incentive award and a stock incentive award. The goals and objectives connected
with the cash incentive award will be developed jointly between the Company, the
Compensation Committee and you. Based on your level and the achievement of both
individual and Company performance goals, you will be eligible to receive a cash
incentive award with a target amount of $115,000 and a maximum amount of
$230,000.
The stock incentive award is comprised of an annual grant of stock options
determined at the discretion of the Company’s Compensation Committee and subject
to terms and conditions as the Company shall determine as of the date of any
such grant. Given the discretionary nature of the award, the grant varies from
year to year. However, had you been an employee of the Company for the fiscal
year March 31, 2008 award which occurred in April of 2007, you would have be
eligible to receive up to 85,000 options to purchase Company stock.
The exercise price for all options granted to you will be the fair market value
of the Common Stock on the date of grant. Subject to your continued employment
by the Company and its affiliates, the options granted to you will vest in equal
annual installments over a three year period following the date of grant. The
vesting of the options may accelerate in certain circumstances, to the extent
provided in the Severance Plan.
All options granted to you will be subject to the terms of the Company’s
incentive plan from which the options are being granted and a stock option grant
agreement between you and the Company.
Benefits
You will be entitled to participate in the Company’s medical, dental, disability
and life insurance plans. You will be eligible to participate in the Company’s
401(k) Plan and to receive other benefits offered to other executives of similar
rank and status. You will also receive a car allowance of $1000 per month. You
will be entitled to 3 weeks paid vacation/sick leave per year, plus the paid
holidays established by the Company each year.
All payments of base salary, incentive compensation and certain benefits are
subject to deductions for taxes and other withholdings as authorized by you or
required by law or the policies of the Company.

 



--------------------------------------------------------------------------------



 



Severance
You will be designated as a “Participant”/“Other than a Level I, Level II or
Level III Participant” in the Company’s Severance Plan, a copy of which is
attached hereto. If your employment with the Company and its affiliates is
terminated by you for “Good Reason” or by the Company other than for “Cause” or
upon your death or disability, then you will be entitled to certain cash
severance payments, the continuation of certain insurance benefits and the
acceleration of vesting of some or all of your unvested stock options, all as
provided in the Severance Plan. Should you be “Involuntarily Terminated” as
defined in the Severance Plan not within two years of a “Change in Control” of
the Company, you will receive a lump sum cash payment of 200 percent of your
base salary and your annual cash incentive award, vesting of all unvested
options that would otherwise vest within the twelve months following your
termination date, COBRA premium reimbursement for twelve months and continuation
of life insurance coverage for twelve months. Should you be “Involuntarily
Terminated” as defined in the Severance Plan within two years of a “Change of
Control” of the Company, you will receive 300 percent of base salary and maximum
annual cash incentive award, vesting of all unvested options, COBRA premium
reimbursement for a period of eighteen months and continuation of life insurance
for a period of eighteen months.
Indemnification Agreement
You will be given an Indemnification Agreement by the Company which provides
certain protections for activities undertaken by you in conjunction with your
position with the Company.
Additional Conditions of Employment
Initial Stock Award and Confidentiality and Non-Competition Agreement
This offer of employment is contingent upon your execution of a Confidentiality
and Non-Competition Agreement, a copy of the form of which is attached hereto.
The Confidentiality and Non-Competition Agreement contains covenants of
confidentiality, non-competition, non-interference with Company relationships,
non-solicitation of Company employees and non-disparagement. The
non-competition, non-interference and non-solicitation covenants continue in
force until the three-year anniversary of the Confidentiality and
Non-Competition Agreement. Upon execution of the Confidentiality and
Non-Competition Agreement, the Company will grant you an option to purchase
85,000 shares of the Common Stock of the Company. The exercise price for all
options granted to you will be the fair market value of the Common Stock on the
date of grant. Subject to your continued employment by the Company and its
affiliates, the options granted to you will vest in equal annual installments
over a three year period following the date of grant. The vesting of the options
may accelerate in certain circumstances, to the extent provided in the Severance
Plan.
All options granted to you will be subject to the terms of the Company’s
incentive plan from which the options are being granted and a stock option grant
agreement between you and the Company.

 



--------------------------------------------------------------------------------



 



Arbitration Agreement
This offer of employment is contingent upon your review of and agreement to the
Company’s standard form of arbitration agreement, a copy of which is attached
hereto.
This letter, together with the other agreements and documents described above,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement signed by both you and
the Company. The policies, procedures, and benefits of the Company are subject
to change at any time and, if and to the extent changed, will apply to you in
the same manner as other employees of the Company similarly situated. The
Company may change your position, duties, and work location, from time to time,
as it deems necessary.
To indicate your acceptance of this offer, please sign and date one copy of this
letter in the space provided below and return it to me no later than January 18,
2008. A duplicate copy of this offer letter is enclosed for your records.
We are pleased to offer you a position within our Company and look forward to
working with you.
Very truly yours,
 
/s/ Wm. Stacy Locke                    
Wm. Stacy Locke,
CEO
 

I have read and accept this employment offer subject to the terms and conditions
set forth herein and hereby grant my permission to the Company to conduct a drug
test as a condition of my employment by Pioneer Drilling Company.
By:
 

         
/s/ Joseph B. Eustace
  January 17, 2008      
 
       
Signature
  Date    
 
       
Joseph B. Eustace
       
 
       
Printed Name
       

 